Citation Nr: 1448765	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  07-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel









INTRODUCTION

The Veteran had active service in the United States Army from September 1966 to June 1968, to include combat duty in Vietnam.  He died in May 2006, and the appellant is his surviving spouse.  

At the time of the Veteran's death, service connection was in effect for combat-related posttraumatic stress disorder (PTSD), peripheral neuropathy of both lower extremities, and type II diabetes mellitus. A total disability evaluation based on individual unemployability due to the Veteran's service-connected disabilities (TDIU) was also in effect.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in March 2011 and December 2013 when it was remanded for further evidentiary development.  The case was again before the Board in June 2014, where it was dispatched to the Veterans Health Administration (VHA) for an expert medical opinion.  All actions have been competed to the extent possible, and the claim is ripe for appellate review.  


FINDING OF FACT

The Veteran's fatal hepatitis C had causal origins with subcutaneous blood exposure during his active combat service in Vietnam.  




CONCLUSION OF LAW

Entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Cause of Death

Applicable law provides that service connection will be granted if it is shown that the Veteran had a disability resulting from an injury experienced or a disease contracted in the line of duty, or for aggravation in the line of duty of a preexisting injury or disease, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under the relevant law, to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).

A contributory cause of death, however, is inherently not related to a principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal link.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the view of whether there were resulting debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.

Analysis

The Veteran in this case served in combat during Vietnam and, sadly, died in May 2006.  The appellant, the Veteran's surviving spouse, alleges that the Veteran's fatal illnesses had causal origin in active military service.  

A certificate of death is of record, and the immediate cause of death is listed as multi-organ system failure due to metastatic liver cancer and hepatitis C.  Acute renal failure was noted as a significant condition contributing to death.  The Veteran was not in receipt of service-connected compensation benefits for these specific fatal disorders at the time of his death.  

Essentially, the appellant has contended that during the course of the Veteran's combat service in Vietnam, he was exposed to dead and dying soldiers, and in particular, he was exposed to their blood.  She alleges that there were minimal safeguards in place to prevent blood-borne pathogenic transfer as due to the service in combat conditions, and that as a result, the Veteran was at a high risk for, and ultimately contracted, fatal hepatitis C.  

Regarding combat service allegations, the Board notes that service connection was in effect for combat-related PTSD during the Veteran's lifetime, and that the DD Form 214 indicates that the Veteran served as a radioman in Vietnam.  His participation in combat operations has thus been conceded by VA adjudicators.  

VA had attempted, on two occasions, to obtain a medical opinion regarding the likelihood of the Veteran's fatal hepatitis having been caused during his Vietnam service.  Returned opinions, dated in October 2011 and January 2014, were inadequate for rating purposes.  That is, the earlier report did not consider the credible assertions of the Veteran's spouse regarding confirmed participation in combat and the consequent exposure to blood products that would be consistent with that service.  With specific respect to the 2014 opinion, the examiner noted that any opinion as to in-service etiology would be speculative in nature.  

The Board, in noting this, dispatched the claim to an expert in gastroenterology with the Veterans Health Administration (VHA) in June 2014.  It was noted that the Veteran was, during his lifetime, in receipt of service-connected compensation benefits for combat-related posttraumatic stress disorder (PTSD) and thus, the allegations of him interacting with combat casualties and their blood was deemed to be credible.  Further, it was also conceded that the Veteran did have a history of alcohol abuse as well as some intranasal heroin and smoked marijuana usage in the distant past (proximate to his discharge from service).  The VHA gastroenterologist was asked to opine as to if it was at least as likely as not that hepatitis C, a fatal disease, was caused via exposure to blood products in service.  

The gastroenterologist reviewed the extensive claims file, and noted the previous examinations of record (which, as noted, were based on incomplete reviews of the evidence or were speculative in nature).  The opinion, dated in July 2014, noted that the Veteran died of hepatitis C and liver cancer.  It was also noted that there were no tests for the hepatitis C virus at the time of the Veteran's service, and that "infection was later documented to be common in service personnel."  Indeed, precautionary measures were not common until after the period of the Veteran's active service, when the hepatitis C virus (as well as HIV) became identified as problematic blood-borne pathogens.  It was specifically noted that precautionary measures would "certainly" not be in place in combat conditions during the time of the Veteran's active service in Vietnam.  The VHA physician explained that "skin injury or infection that would facilitate transmission would be expected in a combat environment."  The infection would "likely have been asymptomatic," so "one would not expect coincident illness to betray the exposure."  That is, the physician explained that the lack of symptoms in service or for many years thereafter are not of particular concern, as initial infection with the pathogen is not coterminous with the adverse effects of the virus.  

The VHA gastroenterologist took specific issue with previous opinions that had indicated an opinion as to if it was at least as likely as not that the Veteran's fatal hepatitis C was caused by in-service blood exposure would be speculative.  Indeed, it was expressed that such an opinion was easily reached based on an understanding of hepatitis C occurrences in the Vietnam Veteran population as a whole, as well as the specific circumstances of the Veteran's combat service and his exposure to blood in that environment.

While the Veteran did have other post-service risk factors for hepatitis C, a fatal disease that led to the development of liver cancer and organ failure, this July 2014 VHA opinion is highly supportive of the appellant's claim.  Indeed, it fully considered the Veteran's service history as well as the negative, non-probative opinions of record, and noted the other risk factors of drug use as having been considered by those previous examiners.  Nonetheless, the speculative nature of those opinions was specifically repudiated, and it was explained, via an comprehensive rationale, how exposure to blood products, which would be likely to occur in combat environments during the Vietnam War (as the Veteran experienced), would be a plausible explanation as to the development of terminal hepatitis C.  The latency of the fatal virus was specifically discussed, and thus the fact that there were many years before symptom onset is not problematic as a finding against the claim.  Simply put, the VHA is well-rationalized, thorough, and authored by an expert in gastrointestinal medicine.  When considering it against other, less-favorable evidence of record, it is more probative and provides the best medical explanation as to the etiology of the Veteran's fatal hepatitis.  Even considering the fact that the Veteran did have a history of drug abuse in the distant past and alcohol abuse more recently, the positive medical evidence indicates that he nonetheless would likely have been exposed to blood-borne hepatitis pathogens in combat conditions in Vietnam without the benefit of precautionary or preventative measures against the spread of the illness.  

Given this, the record indicates that fatal hepatitis C had causal origins with the Veteran's combat service in Vietnam.  As such, the claim for entitlement to service connection for the cause of the Veteran's death is granted.   


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


